DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 3/9/2022 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest  a method for reducing contamination in a plasma reactor, especially contamination by lubricants, the plasma reactor consisting of a chamber with reduced pressure in the form of a plasma lamp (LA1, LA2, LA3) that generates plasma radiation directed at a material to be processes and connected by a vacuum tube to a vacuum pump (PP), wherein humid air is dosed into the chamber with reduced pressure in the form of a plasma lamp (LA1, LA2, LA3) by a valve (V), then contaminated gas is pumped out from at least one reduced pressure vacuum chamber in the form of a plasma lamp (LAI, LA2, LA3) to at least one purifying plasma lamp (LA01, LA02, LAH, LAE), then the contaminated gas is subjected to a glow discharge initiated between anodes (Aoi, A02) and cathodes (K01, K02) of the purifying plasma lamp (LA01, LA02, LAH, LAE), wherein particles of lubricants are cracked and partially polymerized, while heavy particles of lubricants are collected in a buffer tank (ZB) and then discharged outside the vacuum pump (PP).

Regarding independent claim 2, the prior art of record neither shows nor suggest  a plasma reactor with a device for reducing contaminants, including contamination by lubricants, the plasma reactor comprising a chamber with reduced pressure in the form of a plasma lamp (LAI, LA2, LA3) that generates plasma radiation directed at a material to be processed and connected by a vacuum tube to a vacuum pump (PP) and a dosing valve (V) for dosing humid air to the plasma lamp (LAI, LA2, LA3) wherein between at least one chamber with reduced pressure in the form of the plasma lamp (LAI, LA2, LA3) and the vacuum pump (PP) is located a device for reducing contaminants comprising at least one purifying plasma lamp (LA01, LA02, LAH, LAE) and a buffer tank (ZB), wherein at least one of the purifying  plasma lamp (LA01, LA02, LAH, LAEJ) is equipped with power supply (ZA).
Due to their dependency, claims 3-6 are necessarily allowable.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879